Citation Nr: 1713445	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  07-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for residuals of left shoulder dislocation.

2.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease and herniated intervertebral disc of L5-S1.

3.  Entitlement to an initial evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the cervical spine. 

5.  Entitlement to service connection for a disability of the cervical spine, to include as secondary to the Veteran's service-connected low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1957 to November 1959 and
February 1960 to January 1966.  He also had subsequent service in the Army
Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2005, March 2006, January 2008, and December 2008 rating decisions issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The June 2005 rating decision granted an increased rating of 20 percent for left shoulder dislocation.  The March 2006 rating decision granted service connection for degenerative disc disease and herniated intervertebral disc, L5-S1, assigning an evaluation of 20 percent effective November 29, 2005.  The January 2008 rating decision granted service connection for GERD, assigning an evaluation of 30 percent, and denied service connection for the cervical spine disability.  

By way of background, the Board remanded the claims for further development in September 2011.  At that time, the Board remanded the service connection claims for the left knee and left arm disabilities.  The Board also remanded the issue of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU), and remanded the Veteran's increase rating claim for his low back.  Since that time, in a September 2013 rating decision, the RO granted service connection for the Veteran's left knee and left arm neuropathy.  Moreover, in an August 2015 Decision Review Officer decision, the issue of TDIU was granted effective November 29, 2004, which constitutes a full award of the benefit sought on appeal with respect to those issues.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The RO also increased the Veteran's low back rating to 40 percent effective November 29, 2004.  The case has since been returned to the Board for appellate review of the issues listed on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of entitlement to an increased rating in excess of 20 percent for residuals of left shoulder dislocation, entitlement to an increased rating in excess of 40 percent for degenerative disc disease and herniated intervertebral disc of L5-S1, entitlement to an increased rating in excess of 30 percent for GERD, and entitlement to service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 2000 decision, the AOJ denied re-opening service connection for a cervical spine disability.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision, or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the June 2000 decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.





CONCLUSIONS OF LAW

1.  The June 2000 decision denying the re-opening of service connection for a cervical spine disability is final.  38 U.S.C.A. § 7015 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103(1999).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen a claim that has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it, the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

Originally, in a June 1983 rating decision, the RO denied service connection for the Veteran's back.  In that decision, the RO stated that the Veteran's back conditions were first noted at a time too remote from the Veteran's active duty to be related to service.  In so finding, the RO cited an April 1983 VA examination.  The Board notes that in the April 1983 VA examination, the examiner indicated that the Veteran's neck was negative for any disability and ultimately stated that the Veteran had a history of apparent back condition with no functional abnormality of the back found.  

In a March 1990 rating decision, the AOJ denied the Veteran's claim for service connection for a cervical spine disability, finding that service medical records failed to show incurrence of, or treatment for, any cervical spine disorder in service.  The AOJ further noted that the cervical condition was noted at a date too remote from service to be service connected.  Subsequently, in a June 2000 letter, the RO informed the Veteran that it was denying his claim, finding no new and material evidence sufficient to reopen the claim.  A notice of appellate rights accompanied the decision.  The Veteran did not appeal and the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Additionally, no new and material evidence was submitted within one year of the June 2000 decision.  

At the time of the June 2000 decision, the evidence of record included the Veteran's service treatment records, VA treatment records, VA examinations, private treatment records, and testimony by the Veteran at a Regional Office hearing.  The Veteran was found to have degenerative disc disease with multiple joint space narrowing in the C3-4, C5-6, and C6-7 part of his cervical spine.

The evidence received since the June 2000 administrative decision includes a diagnosis of cervicalgia, as well as a diagnosis of bulging disks at C4-C5 and C5-C6.  See November 2006 private treatment record; February 2007 private treatment record.  Additionally, there Veteran indicated that he now has a pinched nerve in his neck.  See July 2008 private treatment record.  More importantly, since the June 2000 decision, the Veteran has stated, through his representative, that his neck pain is a result of his service-connected lumbar spine disability.  See February 2011 Informal Hearing Presentation.  Further, the Board notes that the Veteran has indicated that his in-service chymodiactin injections are responsible for his neck pain, and compressed nerve condition.  See June 2008 VA Form 21-4138; February 1984 Service treatment record.  Indeed, the Veteran submitted an internet article, stating that the medication is used to treat herniated discs in the spine, and provides a warning relating to neck pain caused by the treatment. 

The Board finds that the evidence received since the June 2000 administrative decision includes evidence that is both new and material to the claim.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The above-cited evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current diagnosis that may be causally related to an in-service event or injury.  As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a cervical spine disability is reopened.


ORDER

New and material evidence having been submitted, the claim for service connection for a cervical spine disability is reopened.


REMAND

The Board finds that a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran was last afforded VA examinations in February 2013 for his low back condition, left shoulder condition, and in July 2014 for his internal intestinal condition.  The Board finds that the record indicates a possible worsening of her condition since that examination, such that a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  In that regard, the Veteran, through his representative, indicated that his conditions have continued to worsen, and that his last exams are dated and no longer accurately reflect the severity of his disabilities.  See March 2017 Informal Hearing Presentation.  On remand, the AOJ should provide the Veteran with additional VA examinations to ascertain the severity and manifestations of his disabilities.

Moreover, with regards to the left shoulder disability, since the February 2013 VA examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate. 

Further, the Veteran was last afforded a VA examination for his neck disability in March 1989.  At that examination, the examiner stated that the Veteran had narrowing of the disc space between C3-C4, C4-C5, and C5-C6.  The examiner noted that the Veteran was fighting and that he was shoved into the corner of a bench.  However, since that time, the Board notes that the Veteran has indicated that the chymodiactin injections that he received contributed to his neck disability.  See June 2008 VA Form 21-4138.  Additionally, the Veteran has indicated that his neck disability is secondary to his service-connected lumbar spine disability.  See February 2011 Informal Hearing Presentation.  Therefore, on remand, a VA examination should be provided to fully address the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back, neck, left shoulder, and GERD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.
 
The AOJ should also obtain any outstanding VA treatment records.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current cervical spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.  The examiner should address the Veteran's contention that his in-service chymodiactin injections contributed to his neck disability.

The examiner should note that disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has any cervical spine disability that manifested in service or is otherwise causally or etiologically related to his military service.  Specifically, the examiner should address the Veteran's contention that his in-service chymodiactin injections contributed to his neck disability.

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran's cervical spine was caused or aggravated by the Veteran's service-connected low back disability.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should also be afforded a VA medical examination for the purpose of evaluating the severity and manifestations of his service-connected low back disability.  Access to the Veteran's electronic VA files must be made available to the examiner for review. 

After examining the Veteran and reviewing the record, the examiner should specifically delineate all symptoms associated with the Veteran's service-connected low back disability, to include any radiating pain.

The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should be sure to discuss whether the Veteran has unfavorable ankylosis of the thoracolumbar or entire spine.

The examiner should also state whether the Veteran's service-connected low back disability results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.

4.  The Veteran should also be afforded a VA medical examination for the purpose of evaluating the severity and manifestation of his service-connected residuals of left shoulder dislocation.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Access to the Veteran's electronic VA files must be made available to the examiner for review. 

After examining the Veteran and reviewing the record, the examiner should specifically delineate all symptoms associated with the Veteran's service-connected residuals of left shoulder dislocation.

The examiner should comment on the severity of the Veteran's service-connected right shoulder disability and report all signs and symptoms necessary for rating the disability, including the range of motion in degrees and the severity of any malunion of the humerus, guarding of the right arm, and/or fibrous union of the left arm.  He or she should indicate whether the Veteran has any ankyloses of the scapulohumeral articulation and/or impairment of the scapular or clavicle.  In addition, the examiner should state whether the Veteran has any neurological manifestations due to his left shoulder disability, and if so, he or she should provide any relevant findings.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

The examiner should provide the range of motion in degrees for the Veteran's left shoulder.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  The Veteran should also be afforded a VA examination to ascertain the current severity and manifestations of his service-connected GERD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including an upper endoscopy.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected GERD under the rating criteria, to include, if possible, without consideration of the ameliorative effects provided by medications.  In particular, the examiner should indicate whether the Veteran's stricture of his esophageous is severe, permitting liquids only, or permits passage of liquids only, with marked impairment of general health.  The examiner should also note whether the Veteran experiences pain, vomiting, dysphagia, pyrosis, hematemesis, melena, or material weight loss, and should indicate the degree of functional impairment that the Veteran has as a result of his GERD symptoms.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

6.  In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

7.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

8.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

9.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


